Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-9 and 18 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Pyeon US publication no.:  US 2019/0326800 A1. 
Regarding claim 1, Pyeon teaches, An electric machine for a vehicle, wherein the electric machine comprises: a stator (stator 300, figure 2); and a rotor (rotor 400, figure 2), which is inserted into an interior space of the stator such that the rotor rotates about an axis of rotation during normal operation of the electric machine (see paragraph 39, where the rotor is inserted into the stator), wherein the rotor has a receiving area in which a rotor position sensor (rotor position detecting apparatus 800, figure 2) is received, wherein the rotor position sensor is configured to supply an output signal to control the electric machine during normal operation of the electric machine (see figures 2 and 5, where the rotor has receiving area for the position detecting apparatus 800), said output signal indicating a rotational position of the rotor (see paragraphs 57-59). 
Regarding claim 2, Pyeon teaches, the electric machine according to claim 1, wherein the rotor is a hollow shaft which rotates about the axis of rotation, and wherein the receiving area is formed by the interior space of the hollow shaft (see figure 2, where the rotor is depicted and further see figure 5 where the interior space is shown for the position detection apparatus to be inserted). 
Regarding claims 6-9, Pyeon teaches, The electric machine according to claim 2, further comprising: a sensor track on an inner wall of the hollow shaft forming the rotor which establishes the interior space, wherein the sensor track moves upon rotation of the rotor relative to the rotor position sensor, wherein the rotor position sensor provides the output signal by detecting the sensor track (See rotor position apparatus 800 figure 2 and 7). 
Regarding claim 18, Pyeon teaches, a vehicle having an electric drive unit for the driving the vehicle (see figure 9), wherein the drive unit is an electric machine comprising: a stator (stator 300, figure 2); and a rotor (rotor 400, figure 2), which is inserted into an interior space of the stator such that the rotor rotates about an axis of rotation during normal operation of the electric machine (see paragraph 39, where the rotor is inserted into the stator), wherein the rotor has a receiving area in which a rotor position sensor (rotor position detecting apparatus 800, figure 2) is received, wherein the rotor position sensor is configured to supply an output signal to control the electric machine during normal operation of the electric machine (see figures 2 and 5, where the rotor has receiving area for the position detecting apparatus 800), said output signal indicating a rotational position of the rotor (see paragraphs 57-59). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-5, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pyeon US publication no.:  US 2019/0326800 A1 in view of Biegart et al. US Patent no.: US 10,786,028 B2. 
Regarding claim 3, Pyeon is silent on specifically teaching, the electric machine according to claim 2, wherein the rotor position sensor is secured in the interior space on a carrier element and supported by the carrier element. 
Biegert et al. teach: wherein the rotor position sensor is secured in the interior space on a carrier element and supported by the carrier element (see figure 3 and col.3, lines 54-62 where magnetic field sensor 19 is positioned on a carrier element 20).
In view of Biegert et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Pyeon to include; wherein the rotor position sensor is secured in the interior space on a carrier element and supported by the carrier element, for the purpose of improving the accuracy of the sensor system.  
Regarding claim 4, Pyeon is silent on specifically teaching, the electric machine according to claim 3, wherein the rotor position sensor is secured on the carrier element by form fit and/or force locking, and wherein the rotor position sensor is configured to be loosened from the carrier element in a nondestructive manner (see col 4, lines 23-30, where it is explained that the magnetic field sensor is fastened to the carrier element). 
Biegert et al. teach: wherein the rotor position sensor is secured on the carrier element by form fit and/or force locking, and wherein the rotor position sensor is configured to be see col 4, lines 23-30, where it is explained that the magnetic field sensor is fastened to the carrier element).
In view of Biegert et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Pyeon to include; wherein the rotor position sensor is secured on the carrier element by form fit and/or force locking, and wherein the rotor position sensor is configured to be loosened from the carrier element in a nondestructive manner, for the purpose of improving the accuracy of the sensor system.  
Regarding claim 5, Pyeon is silent on specifically teaching, the electric machine according to claim 3, wherein the rotor position sensor is integrated in the carrier element.
Biegert et al. teach: wherein the rotor position sensor is integrated in the carrier element (as seen in figure 3 and col.3, lines 55-60, where it can be seen that the magnetic field sensor is positioned on the carrier element).
In view of Biegert et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Pyeon to include; wherein the rotor position sensor is integrated in the carrier element, for the purpose of improving the accuracy of the sensor system.  
Regarding claim 10, Pyeon is silent on specifically teaching,  the electric machine according to claim 3, wherein the carrier element is introduced into the interior space of the rotor from one side of the electric machine such that the hollow shaft forming the rotor rotates relative to the carrier element during normal operation. 
Biegert et al. teach: wherein the carrier element is introduced into the interior space of the rotor from one side of the electric machine such that the hollow shaft forming the rotor as seen in figure 3 and col.3, lines 55-60, where it can be seen that the magnetic field sensor is positioned on the carrier element).
In view of Biegert et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Pyeon to include; wherein the carrier element is introduced into the interior space of the rotor from one side of the electric machine such that the hollow shaft forming the rotor rotates relative to the carrier element during normal operation, for the purpose of improving the accuracy of the sensor system.  
Regarding claim 17, Pyeon is silent on specifically teaching,   the electric machine according to claim 3, wherein a plurality of rotor position sensors are arranged on the carrier element, in a direction of the axis of rotation, to increase a resolution of the position of rotation of the rotor 
Biegert et al. teach: wherein a plurality of rotor position sensors are arranged on the carrier element, in a direction of the axis of rotation, to increase a resolution of the position of rotation of the rotor (see figure 3, where the magnetic field sensor 19 is positioned on the carrier element 20 in the axial direction). 
In view of Biegert et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Pyeon to include; wherein a plurality of rotor position sensors are arranged on the carrier element, in a direction of the axis of rotation, to increase a resolution of the position of rotation of the rotor, for the purpose of improving the accuracy of the sensor system.  
Allowable Subject Matter
Claim 11-16, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.